Name: 77/526/EEC: Commission Decision of 29 July 1977 on the implementation of the reform of agricultural structures in the Kingdom of the Netherlands pursuant to Title I of Council Directive 72/161/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  social framework;  agricultural structures and production; NA;  Europe
 Date Published: 1977-08-17

 Avis juridique important|31977D052677/526/EEC: Commission Decision of 29 July 1977 on the implementation of the reform of agricultural structures in the Kingdom of the Netherlands pursuant to Title I of Council Directive 72/161/EEC (Only the Dutch text is authentic) Official Journal L 209 , 17/08/1977 P. 0027 - 0028COMMISSION DECISION of 29 July 1977 on the implementation of the reform of agricultural structures in the Kingdom of the Netherlands pursuant to Title I of Council Directive 72/161/EEC (Only the Dutch text is authentic) (77/526/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance and the acquisition of occupational skills by persons engaged in agriculture (1), and in particular Article 11 (3) thereof, Whereas on 3 June 1977 the Dutch Government, pursuant to Article 10 (4) of Directive 72/161/EEC, notified the Regulation on aid for socio-economic guidance of 16 May 1977 under Title I of the said Directive; Whereas under Article 11 (3) of Directive 72/161/EEC the Commission must decide whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, the provisions notified comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas it is a basic aim of Title I thereof to enable persons engaged in agriculture, and in particular those persons who must fundamentally alter the nature of their activity, to take decisions on their future occupations and those of their children with full knowledge of the opportunities available and of the consequences of their choice; Whereas to that end the Member States are therefore required: - under Articles 2 (a) and 3 thereof, to create and develop services providing socio-economic guidance, such services to be either public or expressly appointed and approved for that purpose by Member States, or to create and develop within services already existing special departments for the provision of such guidance, - under Articles 2 (b) and 4, to introduce appropriate basic and advanced training programmes for socio-economic counsellors and to bear the cost of training such counsellors; Whereas, under the first indent of Article 12 (2) thereof, the Guidance Section of the EAGGF is to refund to Member States 25 % of a standard amount of 7 500 units of account in respect of each counsellor beginning his duties for the first time and providing socio-economic guidance within the meaning of Article 3 thereof; Whereas, under the second indent of the said Article 12 (2) thereof, the Guidance Section of the EAGGF is to refund to Member States 25 % of the cost of training within the meaning of Article 4 thereof up to an overall amount of 4 500 units of account for each counsellor trained who provides socio-economic guidance within the meaning of Article 3 thereof; Whereas the provisions as to the number, activity and training of the socio-economic counsellors, as notified by the Dutch Government conform to the objectives of Title I of Directive 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The schemes for the provision of socio-economic guidance for the agricultural community as notified by the Dutch Government on 3 June 1977, satisfy the (1)OJ No L 96, 23.4.1972, p. 15. conditions for financial contribution from the Community towards common measures within the meaning of Article 8 of Directive 72/161/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 29 July 1977. For the Commission Finn GUNDELACH Vice-President